DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 09/14/2020, 04/08/2021, 05/03/2021, 10/04/2021, 11/24/2021, 01/27/2022 and 07/01/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0017 and 0018 are repetitive. 
Paragraph 0010 and 0021 are repetitive. 
Paragraph 0193 states disengagement member 1830 instead of disengagement member 2053.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “coupled to one of a movable bar or button and handle” in claim 4 is a relative term which renders the claim indefinite. The term “coupled to one of a movable bar or button and handle” can be interpreted as one of (a movable bar or button) in addition to a handle, as well as, a movable bar or (a button and a handle). In view of the specification, the term “coupled to one of a movable bar or button and handle” has been interpreted as coupled to one of a movable bar or button or handle.  
Claim Objections
Claims 10-25 are objected to because of the following informalities: Claim 10 states “the connection arrangement comprising at least one protrusion located on one of the cushion module and the frame and at least one recess located on the other of the cushion module and the frame.” However, it then states “the at least one protrusion configured to engage the at least one protrusion,” as the connection arrangement. In Claim 10, line 10, “at least one protrusion to secure” should be “at least one recess to secure.” 
Claims 11-25 are objected to as they depend from, and therefore incorporate the claimed subject matter from claims objected under this statute. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huddart (US 20160144146 A1). 
Regarding claim 1, Huddart teaches a headgear (headgear system 2200, Fig. 80) for a respiratory mask (nasal mask arrangement 2270, Fig. 80), comprising: 
at least one strap (elastic portion 2222, Fig. 77) comprising a filament (the core filament is configured to extend partially or throughout the length of the elastic portion 2222, see [0444]);
a directional lock (engagement portion 1424, Fig. 35) having an engaged configuration and a disengaged configuration with respect to the filament (directional lock has an engaged configuration and disengaged configuration with respect to the core member 1400,  see [0366] and Fig. 35); and 
a disengaging member (housing 1410 and roller elements 1418, Fig. 35) operable to hold the lock in the disengaged configuration (disengaging member is operable to hold the lock in the disengaged configuration, see [0370] and Fig. 35).
Regarding claim 2, Huddart teaches a headgear of claim 1 and further teaches an actuator (biasing element 1428, Fig. 35) configured to act on the disengaging member (roller elements 1418, Fig. 35) to cause the disengaging member to hold the lock in the disengaged configuration (actuator configured to act on the disengaging member to cause the disengaging member to hold the lock in the disengaged configuration, see Fig. 35 and [0373]).
Regarding claim 3, Huddart teaches a headgear of claim 2 and further teaches the actuator (biasing element 1428, Fig. 35) is selectively operable to act on the disengaging member (housing 1410 and roller elements 1418, Fig. 35) (the actuator is selectively operable to act on the disengaging member, see Fig. 35 and [0368]).
Regarding claim 4, Huddart teaches a headgear of claim 3 and further teaches wherein the actuator (biasing element 1428, Fig. 35) is coupled to one of a movable bar or button and a handle (lock jaws 1422, Fig. 35) (see the 35 U.S.C 112(b) rejection above for the interpretation, it is the examiner’s position that the lock jaws is a movable bar).
Regarding claim 5, Huddart teaches a headgear of claim 2 and further teaches wherein the actuator (biasing element 1428, Fig. 35) is configured to automatically act on the disengaging member (housing 1410 and roller elements 1418, Fig. 35) when user pulls mask away from the user's face (actuator is configured to act on the disengaging member when the headgear is elongated, causing the lock jaws to be moved towards the release position against the biasing element and freeing the roller elements from the lock jaws, see [0368], [0369] and [0372]).
Regarding claim 6, Huddart teaches a headgear of claim 5 and further teaches wherein the actuator (for the purpose of this claim, we are going to redefine what we are taking to be the actuator. For this claim, the actuator is taken to be the biasing element 1428 and lock jaws 1422, Fig. 35) comprises an arm (flange 1426, Fig. 35) coupled to the at least one strap and configured to be movable relative to the respiratory mask (each of the lock jaws includes a flange and the lock jaws are coupled to the core member attached to the at least one strap and configured to be movable relative to the respiratory mask, see Fig. 35, [0053] and [0367]).
Regarding claim 7, Huddart teaches a headgear of claim 1 and further teaches wherein the disengaging member (housing 1410 and roller elements 1418, Fig. 35) is normally biased away from holding the lock in its disengaged configuration (“The directional lock can comprise a biasing arrangement that, in some configurations, provides a relatively light biasing force tending to move the lock arrangement toward the lock position or toward the left of the page in FIG. 35,” see [0368]).
Regarding claim 8, Huddart teaches a headgear of claim 1 and further teaches wherein the at least one strap (elastic portion 2222, Fig. 77) comprises a first strap portion (first strap portion, see Fig. 1a below) and a second strap portion (second strap portion, see Fig. 1a below) wherein the filament is attached to one of the first strap portion and the second strap portion (the core filament is configured to extend partially or throughout the length of the elastic portion 2222, see [0444])  and the first strap portion and the second strap portion are movable relative to one another to vary a length of the at least one strap (the first strap portion and the second strap portion are movable relative to one another when one elastic strap portion is unlocked from the directional lock 2224, see [0444] and Fig. 77). 
Examiner’s Annotated Figure 1a

    PNG
    media_image1.png
    608
    627
    media_image1.png
    Greyscale

Regarding claim 9, Huddart teaches a headgear of claim 1 and further teaches wherein the at least one strap (elastic portion 2222, Fig. 77) extends between a head engaging portion (headgear rear portion 2250, Fig. 77) and a mask engaging portion (central opening 2248, Fig. 77) of the headgear.
Alternative Rejection of Claim 1
Claim(s) 1, 8-12 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bornholdt (US 20190151592 A1). 
Regarding claim 1, Bornholdt teaches a headgear (headgear 200, Fig. 1) for a respiratory mask (mask interface 102, Fig. 1), comprising: 
at least one strap comprising a filament (yoke 402 has an end cap 406 comprising a filament entry hole configured to receive a filament, see [0067] and Fig. 83);
a directional lock having an engaged configuration and a disengaged configuration with respect to the filament (“yoke [400] may incorporate one or more directional locks, each of which can comprise a washer mechanism [446], which may be configured to frictionally engage with the filament [442] during elongation of the headgear,” reference numbers inserted; see [0256] and Fig. 83); and 
a disengaging member operable to hold the lock in the disengaged configuration (“the washer housings 446 house one or more washers 450… that act as part of a locking mechanism”, see [0359] and Fig. 83).
Regarding claim 8, Bornholdt teaches a headgear of claim 1, and further teaches wherein the at least one strap (yoke 202 and end cap 406, Fig. 5) comprises a first strap portion (first strap portion, see Fig. 2a below) and a second strap portion (second strap portion, Fig. 2a below), wherein the filament (yoke may comprise a collector for one or more filaments, see [0061]) is attached to one of the first strap portion and the second strap portion and the first strap portion and the second strap portion are movable relative to one another to vary a length of the at least one strap (the first strap portion and the second strap portion are movable relative to one another when they are disconnected from the yoke by the connector 209 but still connected to the rear strap 204 by the free end 207, see [0256] and [0259] and Fig. 6). 
Examiner’s Annotated Figure 2a

    PNG
    media_image2.png
    596
    772
    media_image2.png
    Greyscale


Regarding claim 9, Bornholdt teaches a headgear of claim 1, and further teaches wherein the at least one strap (yoke 202 and end cap 406, Fig. 5) extends between a head engaging portion and a mask engaging portion of the headgear (the at least one strap extends between the headgear 200 and mask interface 102, Fig. 4). 
Regarding claim 10, Bornholdt teaches a headgear of claim 1, and further teaches wherein the mask assembly (mask assembly 100, Fig. 4) comprises:
a mask (mask interface 102, Fig. 4), comprising: 
a frame (frame 300, Fig. 60); and 
a cushion module (cushion 302, Fig. 60) comprising a housing (cushion 302, Fig. 60) and a seal (104, Fig. 10); 
wherein the mask comprises a connection arrangement configured to connect the cushion module to the frame, the connection arrangement comprising at least one protrusion (protrusions 130, Fig. 15) located on one of the cushion module and the frame and at least one recess (recesses 132, Fig. 15) located on the other of the cushion module and the frame, the at least one protrusion configured to engage the at least one protrusion to secure the cushion module to the frame (the mask comprises a connection arrangement configured to connect the cushion module to the frame, with protrusions 130 on the cushion module 122 and recesses 132 on the frame 106, see [0274] and Fig. 15).
Regarding claim 11, Bornholdt further teaches wherein the cushion module (cushion 302, Fig. 60) comprises a cylindrical wall (lip 124 and seal clip 122, Fig. 10 and 17) defining an opening that receives a collar of the frame (“the lip 124 of the gas inlet opening 108 of the seal may be configured to stretch around the seal flange 120 of the frame 106”, see [0266] and Fig. 10).
Regarding claim 12, Bornholdt further teaches wherein the at least one protrusion (protrusions 130, Fig. 15) extends in a circumferential direction on the cylindrical wall (lip 124 and seal clip 122, Fig. 10 and 17) and the at least one recess (recesses 132, Fig. 15) extends in a circumferential direction on the collar (recess extends in a circumferential direction on collar, on see Fig. 13). 
Regarding claim 15, Bornholdt further teaches wherein the headgear comprises a yoke (yoke 202, Fig. 5) configured to connect the headgear to the mask (“To attach a headgear assembly 200 to the mask interface, at least a portion of a yoke 202 for the headgear assembly 200 may be held within the channel 154 of the frame 106,” see [0296]).
Regarding claim 16, Bornholdt further teaches wherein the yoke comprises a central portion (central portion, see Fig. 2b below) and at least one arm (arm, see Fig. 2b below) extending from the central portion, wherein the at least one arm is configured to connect to the at least one strap of the headgear (each arm is connected to a complementary strap connector to be attached to the front strap, see [0258] and Fig. 6). 
Examiner’s Annotated Figure 2b

    PNG
    media_image3.png
    565
    759
    media_image3.png
    Greyscale


Regarding claim 17, Bornholdt further teaches wherein the frame comprises a lip (lower surface 160, Fig. 23) and the yoke (yoke 202, Fig. 42A) comprises at least one hooked connection finger (hook 228, Fig. 42A) configured to selectively engage the lip to secure the yoke to the frame (the yoke comprises of at least one hooked connection finger configured to engage the lip to secure the yoke to the frame, see [0327] and Fig. 42A). 
Regarding claim 18, Bornholdt further teaches wherein the lip (lower surface 160, Fig. 23) extends along a perimeter of the frame (the lip extends along a perimeter of the frame, see Fig. 23). 
Regarding claim 19, Bornholdt further teaches wherein the lip (lower surface 160, Fig. 23) extends from a front surface of the frame (the lip extends from a front surface of the frame, see Fig. 23).
Regarding claim 20, Bornholdt further teaches wherein the at least one hooked connection finger (hook 228, Fig. 42B) is located adjacent a junction between the at least one arm (arm, see Fig. 2c below) and the central portion (central portion, see Fig. 2c below).
Examiner’s Annotated Figure 2c

    PNG
    media_image4.png
    524
    785
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-16 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huddart (US 20160144146 A1) as applied to claim 1 above, and in view of Amarasinghe (US 20220126049 A1).
Regarding claim 10, Huddart discloses a headgear according to claim 1, and further teaches wherein the mask assembly comprises: 
a mask (nasal mask arrangement 2270, Fig. 80), comprising:
a frame (frame assembly 2280, Fig. 80); and
a cushion module (cushion module 2290, Fig. 80) comprising a housing (cushion module 2290, Fig. 80) and a seal (sealing cushion 2292, Fig. 80) but does not teach wherein the mask comprises a connection arrangement configured to connect the cushion module to the frame the connection arrangement comprising at least one protrusion located on one of the cushion module and the frame and at least one recess located on the other of the cushion module and the frame, the at least one protrusion configured to engage the at least one protrusion to secure the cushion module to the frame. 
However, Amarasinghe teaches wherein the mask comprises a connection arrangement configured to connect the cushion module (cushion assembly 6175, Fig. 17) to the frame (frame assembly 6100, Fig. 18), the connection arrangement comprising at least one protrusion (protrusions 6127, Fig. 19) located on one of the cushion module and the frame and at least one recess (one or more recesses 6320, Fig. 17) located on the other of the cushion module and the frame, the at least one protrusion configured to engage the at least one protrusion to secure the cushion module to the frame (see [0303]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mask assembly taught by Huddart to include at least one protrusion located on one of the cylindrical wall of the cushion module and the collar of the frame and at least one recess located on one of the cylindrical wall of the cushion module and the collar of the frame as taught by Amarasinghe to angle the cushion module with respect to the frame to facilitate alignment (see [0303]). Further, Huddart teaches that modifications and variations can be made to the embodiments (see [0516]). 
Regarding claim 11, Huddart in view of Amarasinghe teaches a mask assembly of claim 10, with Huddart further teaching wherein the cushion module (cushion module 2290, Fig. 80) comprises a cylindrical wall (connector portion 2294, Fig. 80) defining an opening that receives a collar of the frame (cushion module is connected to the collar of the frame, see Fig. 81).
Regarding claim 12, Huddart in view of Amarasinghe teaches a mask assembly of claim 11, with Amarasinghe further teaching wherein the at least one protrusion (protrusions 6127, Fig. 19) extends in a circumferential direction on the cylindrical wall (circular channel 6210, Fig. 18) and the at least one recess (one or more recesses 6320, Fig. 17) extends in a circumferential direction on the collar (“The cushion assembly 6175 also includes one or more recesses 6320 (e.g., see FIGS. 15 and 17) along the perimeter of the flange 6310,” see [0303]).
Regarding claim 13, Huddart in view of Amarasinghe teaches a mask assembly of claim 11, but Huddart does not teach wherein the cylindrical wall extends into a breathing chamber of the cushion module from an outer wall of the housing.
However,  Amarasinghe teaches wherein the cylindrical wall (lip seal 6250, Fig. 16) extends into a breathing chamber of the cushion module (cushion assembly 6175, Fig. 16) from an outer wall of the housing (the cylindrical wall extends radially inwardly into the opening 6305, see [0327] and Fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mask assembly taught by Huddart extend the cylindrical wall into a breathing chamber of the cushion module from an outer wall of the housing as taught by Amarasinghe to provide a strong seal for the air flow path (see [0327]). Further, Huddart teaches that modifications and variations can be made to the embodiments (see [0516]).
Regarding claim 14, Huddart in view of Amarasinghe teaches a mask assembly of claim 11, with Amarasinghe further teaching comprising an alignment feature comprising a recess (one or more recesses 6320, Fig. 17) defined by one of the cushion module and the frame and a protrusion (protrusions 6127, Fig. 19) defined by the other of the cushion module and the frame, wherein the protrusion is configured to engage the recess to facilitate rotational alignment of the cushion module relative to the frame (cushion assembly includes a recess to engage with corresponding protrusion on the posterior side of the shroud of the frame assembly to facilitate alignment, see [0303]). 
Regarding claim 15, Huddart in view of Amarasinghe teaches a mask assembly of claim 10, with Huddart further teaching wherein the headgear comprises a yoke (interface coupling portion 1540, Fig. 38) configured to connect the headgear to the mask (headgear comprises a yoke connecting the headgear to the mask, see Fig. 38).
Regarding claim 16, Huddart in view of Amarasinghe teaches a mask assembly of claim 10, with Huddart further teaching wherein the yoke (interface coupling portion 1540, Fig. 38) comprises a central portion (central portion, see Fig. 3a below) and at least one arm (arm, see Fig. 3a below) extending from the central portion, wherein the at least one arm is configured to connect to the at least one strap of the headgear (at least one arm of the yoke is configured to connect to at least one strap of the headgear, see Fig. 38). 
Examiner’s Annotated Figure 3a

    PNG
    media_image5.png
    503
    772
    media_image5.png
    Greyscale


Regarding claim 24, Huddart in view of Amarasinghe teaches a mask assembly of claim 16, and Huddart further teaches wherein the at least one strap (elastic portion 2222, Fig. 77 of Huddart) comprises a plurality of straps (pair of arms 2252 and headgear rear portion 2250, Fig. 77 of Huddart) but does not teach and the at least one arm comprises a plurality of arms. 
However, Amarasinghe teaches and the at least one arm (intermediate portion 7133, Fig. 29 of Amarasinghe) comprises a plurality of arms (upper headgear connector arms 7134 and lower arms 7154, Fig. 29 of Amarasinghe). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mask assembly taught by Huddart to add a plurality of arms to the at least one arm as taught by Amarasinghe to provide different characteristics to each arm for greater comfort and flexibility (see [0263] and [0264]). Amarasinghe also teaches that one or more features of any one patient interface example can be combined with another feature of another patient interface example (see [0544]). Further, Huddart teaches that modifications and variations can be made to the embodiments (see [0516]).
Regarding claim 25, Huddart in view of Amarasinghe teaches a mask assembly of claim 24, and further teaches wherein the number of straps (pair of arms 2252 and headgear rear portion 2250, Fig. 77 of Huddart) is different than the number of arms (upper headgear connector arms 7134 and lower arms 7154, Fig. 29 of Amarasinghe) (there is a higher number of straps to the number of arms). 
Claim(s) 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huddart (US 20160144146 A1) as applied to claim 1 above, and in view of Amarasinghe (US 20220126049 A1), and further in view of Sullivan (US 20110259335 A1).
Regarding claim 17, Huddart in view of Amarasinghe teaches a mask assembly of claim 16, and further teaches wherein the frame comprises a lip (lip, see Fig. 4a below from Huddart) but does not teach the yoke comprises at least one hooked connection finger configured to selectively engage the lip to secure the yoke to the frame.
Examiner’s Annotated Figure 4a

    PNG
    media_image6.png
    559
    872
    media_image6.png
    Greyscale

However, Sullivan teaches the yoke (harness 1, Fig. 1) comprises at least one hooked connection finger (retaining tab 16, Fig. 1) configured to selectively engage the lip to secure the yoke to the frame (see [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mask assembly taught by Huddart in view of Amarasinghe to add a hooked connection finger to the yoke as taught by Sullivan to enable attachment of a respirator mask to the yoke (see [0058]). Further, Huddart teaches that modifications and variations can be made to the embodiments (see [0516]).
Regarding claim 18, Huddart in view of Amarasinghe in view of Sullivan teaches a mask assembly of claim 17, and Huddart further teaches wherein the lip (lip, see Fig. 4a above) extends along a perimeter of the frame (the lip extends along a perimeter of the frame, see Fig. 4a above) 
Regarding claim 19, Huddart in view of Howard in view of Sullivan teaches a mask assembly of claim 17, and Huddart further teaches wherein the lip (lip, see Fig. 4a above) extends from a front surface of the frame (the lip extends from a front surface of the frame, see Fig. 4a above).
Regarding claim 20, Huddart in view of Amarasinghe in view of Sullivan teaches a mask assembly of claim 17, and Sullivan further teaches wherein the at least one hooked connection finger (retaining tab 16, Fig. 1) is located adjacent a junction between the at least one arm (arm, see Fig. 4b below) and the central portion (central portion, see Fig. 4b below). 
Examiner’s Annotated Figure 4b

    PNG
    media_image7.png
    667
    819
    media_image7.png
    Greyscale

Regarding claim 21, Huddart in view of Amarasinghe in view of Sullivan teaches a mask assembly of claim 17, and Huddart further teaches further comprising a recess (receiving channel 1522, Fig. 50) located adjacent to and configured to facilitate deflection of the at least one hooked connection finger (the receiving channel is configured to receive the yoke, see [0390]).
Regarding claim 22, Huddart in view of Amarasinghe in view of Sullivan teaches a mask assembly of claim 17, and Huddart further teaches further comprising a gap (cannula cut-out 3216, Fig. 104) located adjacent to and configured to facilitate deflection of the at least one hooked connection finger and/or to decouple movement of the at least one arm and the at least one hooked connection finger (gap is located adjacent to and configured to facilitate deflection of the at least one hooked connection finger, see [0491]). 
Regarding claim 23, Huddart in view of Amarasinghe in view of Sullivan teaches a mask assembly of claim 22, and Amarasinghe further teaches wherein the gap (opening 16153A, Fig. 90) extends entirely through a rear wall of the yoke (gap extends through shroud connection portion, see [0272] and Fig. 90).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tina Zhang whose telephone number is (571)272-6956. The examiner can normally be reached Monday - Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TINA ZHANG/Examiner, Art Unit 3785              

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785